UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission File Number0-28488 ZONES, INC (Exact name of registrant as specified in its charter) Washington 91-1431894 (State of Incorporation) (I.R.S. Employer Identification Number) 1102 15th Street SW, Suite 102 Auburn, Washington 98001-6509 (Address of Principal Executive Offices) (Zip Code) (253) 205-3000 (Registrant's
